Title: To Thomas Jefferson from Barré, 28 [June] 1785
From: Barré, Jean Baptiste Henri
To: Jefferson, Thomas



Excellence
L’orient ce 28 Juillet [i.e., Juin] 1785.

Mr. Thévenard me charge de vous remercier de votre bonté et vous prie de vouloir bien Lui faire copier celui des portraits que vous jugerés le plus ressemblant: il préfere celui qui à été fait depuis la Guerre; à l’égard de l’attente il se réglera à ce sujet sur votre volonté, persuadé que vous voudrés bien ne pas l’oublier, lors que vous en aurés le loisir. Il désire aussi que vous vouliés Le faire copier par un bon maitre. Il y mettra le prix que vous  jugeres à propos se réposant à cet égard absolument sur tout ce que vous ferés pour Lui. Permettés, Excellence, que j’ay l’honneur de vous assurer de mon profond Respect et de celui dans lequel je serai toute ma vie. Les bontés dont vous m’avés honnorés pendant mon Séjour à Paris, me feront Ressouvenir de celles dont tous les américains honnorent ceux de ma nation, trop heureux si je puis conserver les votres dans tous les tems.
J’ai L’honneur dêtre avec Respéct Excellence Votre tres humble et tres Obeissant Serviteur,

Barré

P.S.R. Je prend la Liberté d’assurer MM. Humphreis et Schort, de mes Respects.

